Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicant’s election without traverse of Group I, claims 1-6 and 8-14, in the reply filed on  is acknowledged.
Claims 16-18, 20, 21, 23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/22.

Objections
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections 35 USC 102(A)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Williamson et al. (US2010/0093563).
	Williamson teaches methods of using vectors and cells to display polypeptides that can be used to express proteins with reduced toxicity to the host cells. This reference teaches that  the method can be used for antibodies, typically domain exchanged antibodies (including domain exchanged antibody fragments) and other antibodies (including fragments) that are displayed bivalently (e.g. two separate polypeptide chains interacting via covalent bonds) [0011]. 	Williamson also teaches display libraries expressing the antibodies, such as domain exchanged antibodies, methods for selecting polypeptides (e.g. domain exchanged antibodies) from the libraries, and polypeptides (e.g. domain exchanged antibodies) selected from the libraries [0011].  This reference teaches that in a particular embodiment, the domain exchanged antibodies displayed on the genetic packages specifically bind to an antigen expressed on an infectious agent, such as a microbe, bacteria (including gram negative bacteria and gram-positive bacteria), and yeast [0018]. The reference teaches that yeasts such as Saccharomyces cerevisae, Schizosaccharomyces pombe, Yarrowia lipolytica, Kluyveromyces lactis and Pichia pastoris are well known yeast expression hosts that can be used for expression and production of polypeptides, such as any described herein [0695].
	This meets the limitations of claims 1 and 2 by teaching a first population of yeast cell comprising display molecules, which are contacted by a microbe to which they can bind. Claim 3 is met because Williamson teaches peptide/protein display molecules. Claim 5 is met because this reference teaches a library of display protein sequences. 


Claim Rejections 35 USC 103(A)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 8-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. in view of Watkinson (US2009/158682 ). 
	The teachings of Williamson have been described supra.
	The difference between the prior art and the instant claims is that the prior art does not teach that the method is for identifying microbes.
	Watkinson teaches a method of detecting antigen reactivity between infective agents, e.g., bacteria, viruses, and microbes (abstract). This reference teaches a test platform having a series of impregnated test modules or bioelectric collections containing sample libraries of infective materials that have potential cross reactivity with a human subject's biological fluid sample or automated sequential retesting or manual biopanning for the positive reactions to the pathogens (abstract). This reference teaches that once a causative infective agent relationship is identified, a vaccine can be constructed to eradicate such allergic reaction (abstract). This reference further teaches competitive binding immunoassays for identifying microbes, which require contacting cells to identify proteins or nucleic acid sequences by identifying microbes that bind to specific antibodies (0069). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the method of Williamson, which uses a display molecule, and used this technique with Watkinson’s method of detecting microbes, because both are drawn to identifying molecule via an antigen: antibody complex. One would be motivated to do so because both references teach method of using antibodies to bind a nucleic acid or protein molecule. As such, there is a reasonable expectation of success that a display molecule of Williamson can be identified using Watkinson’s method of microbe detection.
	This renders claim 6 and 14 obvious because Watkinson teaches pathogenic microbes. Claim 8 is rendered obvious because Watkinson teaches that the targets are used in vaccinations. Claim 9 is rendered obvious because Watkinson teaches steps (a)-(c), and Williamson teaches a display molecule. Claim 10 is met because Williamson teaches yeast cells. These teachings meet claims 11 and 13 because Williamson teaches protein and antibody display molecules and both teach protein target sequences.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE M LIEB/Primary Examiner, Art Unit 1654